Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 05/13/2022.
Claims 1-6 and 8-13 and 15 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ranked higher" and "ranked lower” in claim 1 are relative terms which render the claim indefinite. The terms “ranked higher" and "ranked lower” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how low the ranking needs to be in order for the 
Claims 2-6 are rejected under 112(b) for their dependency on claim 1.
Claim set 8-13 and 15 are similarly rejected to claim set 1-6 for having similar limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The following analysis is according to the 2019 revised patent subject matter eligibility guidance (2019 PEG).
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method with an abstract idea grouping of a mental process without significantly more. Claim 1 recites A processor implemented method for code analysis, comprising: receiving, via one or more hardware processors, a plurality of input data, wherein the plurality of input data comprises a source code (V2) from a plurality of source codes, a previous version of source code (Vi), and static analysis results of the previous version of the source code (Vi); generating a set of static analysis alarms from the source code (V2), based on analysis of the source code (V2) using a static analysis technique, via the one or more hardware processors; constructing a code mapping based on the source code (V2) and the previous version of the source code (Vi), using a code mapping technique, via the one or more hardware processors; computing a set of delta alarms from amongst the static analysis alarms, using a delta alarms identification technique, based on the code mapping and the results of the static analysis on V1, via the one or more hardware processors, wherein the delta alarms identification technique reduces a number of alarms by suppressing a subset of repeated alarms using an impact analysis technique, wherein the computing of the set of delta alarms comprises: computing a set of newly generated alarms from the set of static analysis alarms, wherein each newly generated alarm in the set of static analysis alarms does not have a 48similar alarm corresponding to it in the previous version of the source code (Vi); computing a set of repeated alarms from the set of static analysis alarms, wherein each repeated alarm in the set of repeated alarms has a similar alarm corresponding to it in the previous version of the source code (Vi); computing a set of impacted alarms from amongst the repeated alarms in the set of repeated alarms, wherein an impact analysis technique is used to determine whether each of the repeated alarms is impacted by the code changes made between the two versions (Vi) and (V2); and constructing the set of delta alarms using the newly generated alarms and the impacted alarms; classifying a plurality of delta alarms in the set of delta alarms, by classifying each of the newly generated alarms and impacted alarms via the one or more hardware processors, comprising: classifying each of the newly generated alarms as one of a result-changed alarm, a Point of Interest (POI)-added alarm, and a POI-changed alarm, based on at least one of (a) change to the POI of each of the newly generated 49alarms and, (b) result of the static analysis for the POI of each of the newly generated alarms; and classifying each of the impacted delta alarms as one of (a) data-dependency impacted alarm, (b) value-dependency impacted alarm, and (c) control-dependency impacted alarm, based on type of the impacting code changes of each of the impacted delta alarms; ranking the delta alarms by prioritizing class of each of the newly generated alarms and the impacted alarms, via the one or more hardware processors, wherein classes of the newly generated alarms and the impacted alarms are prioritized in an order of decreasing priority of the classes as result-changed alarms, POI-added alarms, POI-changed alarms, data- dependency impacted alarms, value-dependency impacted alarms, and control-dependency impacted alarms, and wherein alarms in the class ranked lower are less likely to be errors than the alarms in the class ranked higher and the alarms in the class ranked lower are suppressed to reduce the number of alarms; and reporting the delta alarms, wherein reporting the delta alarms comprises grouping all impacted alarms belonging to same class and having the same set of impacting code changes, and  reporting each of the impacted alarms along with the impacting code changes.
The following limitations recite a judicial exception. The limitation generating a set of static analysis alarms from the source code (V2), based on analysis of the source code (V2) using a static analysis technique, via the one or more hardware processors; constructing a code mapping based on the source code (V2) and the previous version of the source code (Vi), using a code mapping technique, via the one or more hardware processors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “generating” language in the context of this claim encompasses the user to manually create a list of alarms from examining the source code and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. Similarly, the limitation constructing a code mapping based on the source code (V2) and the previous version of the source code (Vi), using a code mapping technique, via the one or more hardware processors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “constructing” language in the context of this claim encompasses the user to manually map code between the first and the second version and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. Similarly, the limitation computing a set of delta alarms from amongst the static analysis alarms, using a delta alarms identification technique, based on the code mapping and the results of the static analysis on V1, via the one or more hardware processors, wherein the delta alarms identification technique reduces a number of alarms by suppressing a subset of repeated alarms using an impact analysis technique, wherein the computing of the set of delta alarms comprises, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “computing” language in the context of this claim encompasses the user to manually determine the delta alarms and does not take the claim limitation out of the mental process grouping. Similarly, the limitation computing a set of newly generated alarms from the set of static analysis alarms, wherein each newly generated alarm in the set of static analysis alarms does not have a 48similar alarm corresponding to it in the previous version of the source code (Vi), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “computing” language in the context of this claim encompasses the user to manually determine the new alarms and does not take the claim limitation out of the mental process grouping. Similarly, the limitation computing a set of repeated alarms from the set of static analysis alarms, wherein each repeated alarm in the set of repeated alarms has a similar alarm corresponding to it in the previous version of the source code (Vi), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “computing” language in the context of this claim encompasses the user to manually determine the repeated alarms and does not take the claim limitation out of the mental process grouping. Similarly, the limitation computing a set of impacted alarms from amongst the repeated alarms in the set of repeated alarms, wherein an impact analysis technique is used to determine whether each of the repeated alarms is impacted by the code changes made between the two versions (Vi) and (V2), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “computing” language in the context of this claim encompasses the user to manually determine the impacted alarms and does not take the claim limitation out of the mental process grouping. Similarly, the limitation constructing the set of delta alarms using the newly generated alarms and the impacted alarms, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “constructing” language in the context of this claim encompasses the user to manually determine the delta alarms based on the new and impacted alarms and does not take the claim limitation out of the mental process grouping. Similarly, the limitation classifying a plurality of delta alarms in the set of delta alarms, by classifying each of the newly generated alarms and impacted alarms via the one or more hardware processors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “classifying” language in the context of this claim encompasses the user to manually label the delta alarms and does not take the claim limitation out of the mental process grouping. Similarly, the limitation classifying each of the newly generated alarms as one of a result-changed alarm, a Point of Interest (POI)-added alarm, and a POI-changed alarm, based on at least one of (a) change to the POI of each of the newly generated 49alarms and, (b) result of the static analysis for the POI of each of the newly generated alarms, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “classifying” language in the context of this claim encompasses the user to manually label the newly alarms and does not take the claim limitation out of the mental process grouping. Similarly, the limitation classifying each of the impacted delta alarms as one of (a) data-dependency impacted alarm, (b) value-dependency impacted alarm, and (c) control-dependency impacted alarm, based on type of the impacting code changes of each of the impacted delta alarms, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “classifying” language in the context of this claim encompasses the user to manually label the impacted alarms and does not take the claim limitation out of the mental process grouping. Similarly, the limitation ranking the delta alarms by prioritizing class of each of the newly generated alarms and the impacted alarms, via the one or more hardware processors, wherein classes of the newly generated alarms and the impacted alarms are prioritized in an order of decreasing priority of the classes as result-changed alarms, POI-added alarms, POI-changed alarms, data- dependency impacted alarms, value-dependency impacted alarms, and control-dependency impacted alarms, and wherein alarms in the class ranked lower are less likely to be errors than the alarms in the class ranked higher and the alarms in the class ranked lower are suppressed to reduce the number of alarms as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “ranking” language in the context of this claim encompasses the user to manually weigh the delta alarms and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements which do not integrate the claim into a practical application. The limitation receiving, via one or more hardware processors, a plurality of input data, wherein the plurality of input data comprises a source code (V2) from a plurality of source codes, a previous version of source code (Vi), and static analysis results of the previous version of the source code (Vi) step is recited at a high level of generality which are merely additional pre-activity solution for gathering data  and is a form of insignificant extra-solution activity. Further the step, reporting the delta alarms, wherein reporting the delta alarms comprises grouping all impacted alarms belonging to same class and having the same set of impacting code changes, and reporting each of the impacted alarms along with the impacting code changes is a post solution activity which is also a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using hardware processors to perform the receiving, and reporting data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application nor provide an inventive concept. The claim is not patent eligible.
Claims 2-6 are rejected under the same rationale of claim 1 for no additional elements to integrate into a practical application nor provide an inventive concept.
Claim set 8-13 and claim 15 are also rejected under the same rationale as claim set 1-6.


Allowable Subject Matter
Claims 1-6, 8-13 and 15 allowable over prior art. However, 101 rejection needs to be overcome in order to grant a patent.
The following is an examiner’s statement of reasons for allowance: Regarding indepe, the prior art found Chandra et al. (US 2010/0333069 A1) in view of Bassin et al. (US 7,917,897 B2) and further in view of Ramesh et al. (US 2019/0129826 A1) and further in view of Yoon et al. (US 2017/0329694 A1) and further in view of Bhattacharya et al. (US 2021/0350058 A1) and further in view of Huang et al. (US 2014/0201573 A1) fail to reasonably teach A processor implemented method for code analysis, comprising: receiving, via one or more hardware processors, a plurality of input data, wherein the plurality of input data comprises a source code (V2) from a plurality of source codes, a previous version of source code (Vi), and static analysis results of the previous version of the source code (Vi); generating a set of static analysis alarms from the source code (V2), based on analysis of the source code (V2) using a static analysis technique, via the one or more hardware processors; constructing a code mapping based on the source code (V2) and the previous version of the source code (Vi), using a code mapping technique, via the one or more hardware processors; computing a set of delta alarms from amongst the static analysis alarms, using a delta alarms identification technique, based on the code mapping and the results of the static analysis on V1, via the one or more hardware processors, wherein the delta alarms identification technique reduces a number of alarms by suppressing a subset of repeated alarms using an impact analysis technique, wherein the computing of the set of delta alarms comprises: computing a set of newly generated alarms from the set of static analysis alarms, wherein each newly generated alarm in the set of static analysis alarms does not have a 48similar alarm corresponding to it in the previous version of the source code (Vi); computing a set of repeated alarms from the set of static analysis alarms, wherein each repeated alarm in the set of repeated alarms has a similar alarm corresponding to it in the previous version of the source code (Vi); computing a set of impacted alarms from amongst the repeated alarms in the set of repeated alarms, wherein an impact analysis technique is used to determine whether each of the repeated alarms is impacted by the code changes made between the two versions (Vi) and (V2); and constructing the set of delta alarms using the newly generated alarms and the impacted alarms; classifying a plurality of delta alarms in the set of delta alarms, by classifying each of the newly generated alarms and impacted alarms via the one or more hardware processors, comprising: classifying each of the newly generated alarms as one of a result-changed alarm, a Point of Interest (POI)-added alarm, and a POI-changed alarm, based on at least one of (a) change to the POI of each of the newly generated 49alarms and, (b) result of the static analysis for the POI of each of the newly generated alarms; and classifying each of the impacted delta alarms as one of (a) data-dependency impacted alarm, (b) value-dependency impacted alarm, and (c) control-dependency impacted alarm, based on type of the impacting code changes of each of the impacted delta alarms; ranking the delta alarms by prioritizing class of each of the newly generated alarms and the impacted alarms, via the one or more hardware processors, wherein classes of the newly generated alarms and the impacted alarms are prioritized in an order of decreasing priority of the classes as result-changed alarms, POI-added alarms, POI-changed alarms, data- dependency impacted alarms, value-dependency impacted alarms, and control-dependency impacted alarms, and wherein alarms in the class ranked lower are less likely to be errors than the alarms in the class ranked higher and the alarms in the class ranked lower are suppressed to reduce the number of alarms; and reporting the delta alarms, wherein reporting the delta alarms comprises grouping all impacted alarms belonging to same class and having the same set of impacting code changes, and  reporting each of the impacted alarms along with the impacting code changes. Where the references found taught bits and pieces of the limitations in which the conditional limitations were not found as claimed and thus, the references lack teaching the limitations as a whole. Therefore, the independent claim is allowable along with its dependent claims.
Claim set 8-13 and claim 15 are similarly allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
Regarding the remark that the amendment integrates the exception into a practical application based on “the delta alarms identification technique reduces a number of alarms by suppressing a subset of repeated alarms using an impact analysis technique” and “wherein classes of the newly generated alarms and the impacted alarms are prioritized in an order of decreasing priority of the classes as result-changed alarms, POI-added alarms, POI-changed alarms, data- dependency impacted alarms, value-dependency impacted alarms, and control-dependency impacted alarms, and wherein alarms in the class ranked lower are less likely to be errors than the alarms in the class ranked higher and the alarms in the class ranked lower are suppressed to reduce the number of alarms”, the examiner would like to point out that these amendments to the first computing limitation of the claim and the ranking limitations are mere improvements to the abstract idea itself. Where the improvement to the abstract idea itself does not integrate the exception into a practical application and hence does not overcome the 101 rejection. Further the amendment to the reporting limitation which recites “reporting each of the impacted alarms along with the impacting code changes” is an additional element that does not integrate the exception into a practical application. Where no specific hardware is specifically tied to any of the limitations to particularly perform the instructions. Hardware processors are generic computer components which do not integrate the exception into a practical application.
Regarding the improvements within the remarks on pages 15-21, the examiner would like to again point out these are improvements on the abstract idea itself specifically the computing and ranking limitations which are categorized under the mental process grouping and therefore, an improvement to the abstract idea itself does not overcome the 101 rejection.
	Regarding the remark that the claim as a whole amounts to “significantly more”, the examiner respectively disagrees and would like to point out the additional elements in the receiving limitation and the reporting limitation are mere forms of insignificant extra-solution activities and do not amount to significantly more. They are mere instructions of gathering and outputting data, therefore, they do not overcome the 101 rejection. Further, the recitation of hardware processor at a high-level which is a generic computer does not amount to significantly more. Therefore, it also does not help overcome the 101 rejection and the 101 rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                                                                                                                                                                                                                            
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193